DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this continuous application filed on 02/14/19
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillerbrenner (US 5,364,590).
Regarding claims 1 and 20, Hillerbrenner discloses a sterilization container assembly (Fig.1:32, 14, 16, 20, and 36) and a method for sterilizing medical devices (col.3, lines 3-12) for being removably inserted in an interior chamber (Fig.1:12) of a sterilizer, said sterilization container assembly comprising:
a sterilization container (Fig.1:10) for holding a surgical instrument, said sterilization container formed to allow sterilant to enter and residual sterilant to exit so that the surgical instrument in said sterilization container can be subjected to a sterilization process,

a removable sensor module (Fig.1:16 and 20; col.2, lines 35-41) connectable to said sensor module receiver, with said removable sensor module comprising,
a sensor (Fig.1:20) for measuring a characteristic of the environment inside said sterilization container during the sterilization process and generating signals representative of the measured environmental characteristic;
providing a sterilization container assembly (Example in columns 5-6) comprising a sterilization container (Fig.1:10) and a removable sensor module (Fig.1:16 and 20; col.2, lines 35-41), with the removable sensor module comprising a sensor (Fig.1:20) for measuring a characteristic of the environment inside the sterilization container during the sterilization process and generating signals representative (col.5, lines 13-24) of the measured environmental characteristic;
loading (Example in columns 5-6) a surgical instrument into the sterilization container;
removably inserting said sterilization container assembly (Example in columns 5-6; and col.2, lines 35-44) in an interior chamber of a sterilizer;
processing (Example in columns 5-6) the surgical instrument with a sterilization process cycle;
measuring (Example in columns 5-6) a characteristic of the environment inside the sterilization container with the removable sensor module during the sterilization process cycle; and
removing (Example in columns 5-6) the removable sensor module from the sterilization container after the sterilization process cycle while maintaining a sterile state inside of the sterilization container.
Regarding claim 10, Hillerbrenner discloses that the removable sensor module (Fig.1:16 and 20; col.2, lines 35-41) further comprises removable sensor module contacts (unlabeled corresponding contacts in cassette 10 and in temperature sensor 20), wherein said sensor module receiver comprises 
Regarding claim 11, Hillerbrenner discloses that a temperature sensor (Fig.1:20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hillerbrenner (US 5,364,590).
Hillerbrenner discloses a sterilization container assembly (Fig.1:32, 14, 16, 20, and 36) for being removably inserted in an interior chamber (Fig.1:12) of a sterilizer, said sterilization container assembly comprising:
a sterilization container (Fig.1:10) for holding a surgical instrument, said sterilization container formed to allow sterilant to enter and residual sterilant to exit so that the surgical instrument in said sterilization container can be subjected to a sterilization process,
a removable sensor module (Fig.1:16 and 20; col.2, lines 35-41) connectable to said sensor module receiver, with said removable sensor module comprising, and
a sensor (Fig.1:20) for measuring a characteristic of the environment inside said sterilization container during the sterilization process and generating signals representative of the measured environmental characteristic.

One of ordinary skill in the art would readily recognize that using battery to operate Hillerbrenner assembly makes the assembly more easily accessible and portable. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to add batteries to Hillerbrenner assembly in order to make the assembly more easily accessible and portable.
Allowable Subject Matter
Claims 2-9 and 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 2-9 and 12-18, the closest prior art found (Hillerbrenner and Pai et al.) do not teach or fairly suggest the claimed structural limitations in these claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pai et al. (US 5,788,925) discloses a removable attachment to a sensor fitting (col.11, lines 13-16).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798